DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,944,864.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are broader variation of the patented claims.	Claims 1-20 of the instant application is anticipated by patent claims 1-25, in that claims 1-25 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable for obvious-type double patenting.
The claims are similar except for the patent claims are narrower than the instant application. In the patented claims, it additionally recites: “…wherein said determining if an explicit or an implicit artificial intelligence indicator indicating that the first call originated from an artificial intelligence system is present in said first call media includes:
processing at least a portion of an audio signal of the first call to determine if the audio signal includes an explicit or an implicit artificial intelligence indicator indicating the first call originated from an artificial intelligence system; and
processing at least a portion of a video signal of the first call to determine if the video signal includes an explicit or an implicit artificial intelligence indicator indicating the first call originated from an artificial intelligence system”.
Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 12-14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trivi et al. (US Pub 2011/0294478).
Regarding claim 1, Trivi discloses a communications method comprising: receiving first call initiation signaling for a first call by a first device from an originating system, said first call initiation signaling being destined for a second device, said first device being located in the signaling path between the originating system and the second device (para 0126; 0129; see figs. 5 and 11); determining whether or not said first call initiation signaling originated from an artificial intelligence system (para 0127, 0130; para 0051 – “incoming telephone call has been flagged as telephone spam”); and when said first call initiation signaling is determined to have originated from an artificial intelligence system: modifying said first call initiation signaling to include one or more explicit artificial intelligence indicators indicating that the first call initiation signaling originated from an artificial intelligence system (para 0127, 0130; para 0051 – “incoming telephone call has been flagged as telephone spam”; see fig. 1, element 102), said one or more explicit artificial intelligence indicators being artificial intelligence indicators not included in said first call initiation signaling (para 0127 – “telephone spam determination unit 1118” makes spam determination); and transmitting said modified first call initiation signaling to said second device (para 0127, 0130).
Regarding claim 2, Trivi discloses: when said first call initiation signaling is determined to not have originated from an artificial intelligence system: refraining from modifying said first call initiation signaling to include an explicit artificial intelligence indicator; and transmitting said first call initiation signaling to said second device (para 0094 – when call is not spam).
Regarding claim 5, Trivi discloses wherein said one or more explicit artificial intelligence indicators indicating that the first call initiation signaling did originate from an artificial intelligence system includes at least one explicit artificial intelligence indicator supported or recognized by said second device (para 0127, 0130).
Regarding claim 12, Trivi discloses wherein said first device is a network device (see para 0124, calling telephone 1102).
Regarding claims 13 and 20, see rejection of claim 1.
Regarding claim 14, see rejection of claim 2.
Regarding claim 17, see rejection of claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trivi et al. (US Pub 2011/0294478) in view of Li et al. (US Pub 2010/0157853).
Regarding claim 6, Trivi discloses a communications method comprising: receiving first call initiation signaling for a first call by a first device from an originating system, said first call initiation signaling being destined for a second device, said first device being located in the signaling path between the originating system and the second device (para 0126; 0129; see figs. 5 and 11)
Trivi does not disclose wherein determining whether or not said first call initiation signaling originated from said artificial intelligence system includes: determining if an explicit artificial intelligence indicator is present in said first call initiation signaling.
Li discloses wherein determining whether or not said first call initiation signaling originated from said artificial intelligence system includes: determining if an explicit artificial intelligence indicator is present in said first call initiation signaling (para 0040).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Trivi with the teachings of Li in order to identify if the caller is a spammer from the signaling message (Li, abstract).
Regarding claim 7, Trivi discloses further comprising: determining that the first call initiation signaling originated from an artificial intelligence system when the explicit artificial intelligence indicator included in the first call initiation signaling indicates that the first call initiation signaling originated from an artificial intelligence system (para 0040-0043); and determining that the first call initiation signaling did not originate from an artificial intelligence system when the explicit artificial intelligence indicator included in the first call initiation signaling indicates that the first call initiation signaling did not originate from an artificial intelligence system (para 0040, 0051).
Regarding claim 8, Trivi discloses further comprising: determining that the first call initiation signaling originated from an artificial intelligence system when the presence of the explicit artificial intelligence indicator determined to be included in the first call initiation signaling is an indication that the first call initiation signaling originated from an artificial intelligence system (para 0040).
Regarding claim 18, see rejection of claim 6.
Regarding claim 19, see rejection of claim 7.

Allowable Subject Matter
Claims 3-4, 9-11, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652